[Cite as State v. Thompson, 2015-Ohio-4334.]


                                       COURT OF APPEALS
                                    ASHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. John W. Wise, P. J.
        Appellee                                  Hon. Patricia A. Delaney, J.
                                                  Hon. Craig R. Baldwin, J.
-vs-
                                                  Case No. 15 COA 8
MEGAN N. THOMPSON

        Appellant                                 OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. 14 CRI 163



JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        October 19, 2015



APPEARANCES:

For Appellee                                   For Appellant

GARY BISHOP                                    MATTHEW J. MALONE
ASSISTANT PROSECUTOR                           LAW OFFICES of MATTHEW J. MALONE
110 Cottage Street                             10 East Main Street
Ashland, Ohio 44805                            Ashland, Ohio 44805
Ashland County, Case No. 15 COA 8                                                     2

Wise, P. J.

      {¶1}. Appellant, Megan N. Thompson was indicted on seven counts:               (1)

Complicity (Trafficking in Marihuana), a felony of the fourth degree; (2) Possession of

Marihuana, a felony of the fifth degree; (3) Complicity (Possessing Criminal Tools), a

felony of the fifth degree; (4) Possessing Drug Abuse Instruments, a misdemeanor of

the second degree; (5) Illegal Use or Possession of Drug Paraphernalia, a

misdemeanor of the fourth degree; (6) Illegal Use of Possession of Marihuana Drug

Paraphernalia, a minor misdemeanor; and (7) Endangering Children, a misdemeanor

of the first degree.

      {¶2}. Pursuant to a plea agreement, Appellant plead guilty to counts one, four

and seven.     The state agreed to dismiss the remainder of the counts.       Appellant

received a sentence of 120 days of local incarceration on the Complicity (Trafficking in

Marihuana) count, 30 days local incarceration on the Possessing Criminal Abuse

Instruments, and 180 days of local incarceration on the Endangering Children count.

All sentences were ordered served consecutive to one another for a total sentence of

330 days of jail. Further, Appellant was placed on supervised probation for a period of

three years and fined $750.00.

      {¶3}. Counsel for Appellant has filed a Motion to Withdraw and a brief pursuant

to Anders v. California (1967), 386 U.S. 738, rehearing den. (1967), 388 U.S. 924,

indicating that the within appeal was wholly frivolous and setting forth two proposed

Assignments of Error. Appellant has not raised any additional assignments of error pro

se.
Ashland County, Case No. 15 COA 8                                                        3

         {¶4}. In Anders, the United States Supreme Court held if, after a conscientious

examination of the record, a defendant’s counsel concludes the case is wholly

frivolous, then he should so advise the court and request permission to withdraw. Id. at

744. Counsel must accompany his request with a brief identifying anything in the

record that could arguably support his client’s appeal. Id.     Counsel also must: (1)

furnish his client with a copy of the brief and request to withdraw; and, (2) allow his

client sufficient time to raise any matters that the client chooses. Id.       Once the

defendant’s counsel satisfies these requirements, the appellate court must fully

examine the proceedings below to determine if any arguably meritorious issues exist. If

the appellate court also determines that the appeal is wholly frivolous, it may grant

counsel’s request to withdraw and dismiss the appeal without violating constitutional

requirements, or may proceed to a decision on the merits if state law so requires. Id.

         {¶5}. Counsel in this matter has followed the procedure in Anders v. California

(1967), 386 U.S. 738.

                            POTENTIAL ASSIGNMENTS OF ERROR

         {¶6}. “I. WHETHER THE TRIAL COURT COMPLIED WITH CRIMINAL RULE

11 BEFORE ACCEPTING APPELLANT’S GUILTY PLEA.

         {¶7}. “II.   WHETHER THE TRIAL COURT’S SENTENCE IMPOSED ON

APPELLANT WAS CLEARLY AND CONVINCINGLY CONTRARY TO LAW AND/OR

AN ABUSE OF ITS DISCRETION.”

         {¶8}. We now will address the merits of Appellant’s potential Assignments of

Error.
Ashland County, Case No. 15 COA 8                                                        4


                                            I.

      {¶9}. In her first potential Assignment of Error, Appellant suggests the trial court

did not comply with Crim.R. 11 in accepting Appellant’s plea.

      {¶10}. Crim.R. 11(C)(2) details the trial court's duty in a felony plea hearing to

address the defendant personally, to convey certain information to such defendant, and

prohibits acceptance of a guilty plea or no contest plea without performing these duties.

State v. Holmes, 5th Dist. No. 09 CA 70, 2010–Ohio–428, ¶ 10.

      {¶11}. Crim.R. 11(C)(2)(a) states the trial court must determine: *** that the

defendant is making the plea voluntarily, with the understanding of the nature of the

charges and of the maximum penalty involved, and if applicable, that the defendant is

not eligible for probation or for the imposition of community control sanctions at the

sentencing hearing.

      {¶12}. “Crim.R. 11 requires guilty pleas to be made knowingly, intelligently and

voluntarily. Although literal compliance with Crim.R. 11 is preferred, the trial court need

only “substantially comply” with the rule when dealing with the non-constitutional

elements of Crim.R. 11(C). State v. Dunham, 5th Dist. No. 2011–CA–121, 2012–Ohio–

2957, ¶ 11 citing State v. Ballard, 66 Ohio St.2d 473, 475, 423 N.E.2d 115 (1981),

citing State v. Stewart, 51 Ohio St.2d 86, 364 N.E.2d 1163(1977). In State v. Griggs,

103 Ohio St.3d 85, 2004–Ohio–4415, 814 N.E.2d 51, ¶ 12, the Ohio Supreme Court

noted the following test for determining substantial compliance with Crim.R. 11:

      {¶13}. Though failure to adequately inform a defendant of his constitutional rights

would invalidate a guilty plea under a presumption that it was entered involuntarily and

unknowingly, failure to comply with non constitutional rights will not invalidate a plea
Ashland County, Case No. 15 COA 8                                                          5

unless the defendant thereby suffered prejudice.” State v. Alexander, 2012-Ohio-4843

appeal not allowed, 2013-Ohio-902, 134 Ohio St. 3d 1485, 984 N.E.2d 29.

      {¶14}. A review of the plea hearing reveals the trial court advised Appellant of her

constitutional rights, the potential penalties for each offense, and the possibility of post

release control. Further, the trial court inquired as to the voluntariness of Appellant’s

plea of guilty. In short, the trial court complied with Crim.R. 11, therefore, this potential

assignment of error is found to be without merit.

      {¶15}. Appellant’s first Assignment of Error is overruled.

                                                II.

      {¶16}. In her second potential Assignment of Error, Appellant challenges the

sentence imposed by the trial court.

      {¶17}. The Ohio Supreme Court has established a two-step analysis for

reviewing a felony sentence. State v. Kalish, 120 Ohio St.3d 23, 2008–Ohio–4912. The

first step is to “examine the sentencing court's compliance with all applicable rules and

statutes in imposing the sentence to determine whether the sentence is clearly and

convincingly contrary to law.” Id. at ¶ 4. The second step requires the trial court's

decision to be reviewed under an abuse-of-discretion standard. Id.

      {¶18}. We find the sentences imposed were not clearly and convincingly contrary

to law. The sentences in this case were imposed within the statutory range provided in

R.C. 2929.14.

      {¶19}. Likewise, having reviewed the sentence, the presentence investigation

report, and the sentencing factors found in R.C. 2929.12, we do not find the trial court

abused its discretion in imposing the sentence in this case.
Ashland County, Case No. 15 COA 8                                                   6


      {¶20}. Appellant’s second proposed Assignment of Error is overruled.

      {¶21}. For these reasons, after independently reviewing the record, we agree

with counsel's conclusion that no arguably meritorious claims exist upon which to base

an appeal. Hence, we find the appeal to be wholly frivolous under Anders, grant

counsel's request to withdraw, and affirm the judgment of the Ashland County Court of

Common Pleas.



By: Wise, P. J.

Delaney, J., and

Baldwin, J., concur.

JWW/d 0909